DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/01/2021 regarding claims 1-18 is fully considered. Of the above claims, claims 16-18 have been canceled; claims 1, 2, 4, 6, 7, 9, 11, 12 and 14 have been amended.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-5 is the inclusion of the limitations of an image forming apparatus that include a storage that stores a plurality of determination criteria each representing a correspondence of a transmittance calculated from an amount of emission light and an amount of transmission light with a basis weight indicating a weight per unit area of the recording material; and a hardware processor that controls operation of the image forming apparatus, wherein the storage stores a first threshold for determining a type of the recording material based on the basis weight, and the hardware processor: calculates a first transmittance from the mount of the first emission light and the amount of the first transmission light; calculates a second transmittance from the amount of the second emission light and the amount of the second transmission light; derives a first basis weight corresponding to the first transmittance and a second basis weight corresponding to the second transmittance, by 
The primary reason for allowance of claims 6-10 is the inclusion of method steps of a basis-weight deriving method that include calculating a first transmittance based on an amount of first emission light obtained when the first emission light having a first wavelength is emitted toward a paper feed path for transporting a recording material in the image forming apparatus, and an amount of first transmission light obtained when the first emission light is transmitted through the recording material; calculating a second transmittance based on an amount of second emission light obtained when the second emission light, which has a second wavelength different in length from the first wavelength, is emitted toward the paper feed path, and an amount of second transmission light obtained when the second emission light is transmitted through the recording material; deriving a first basis weight corresponding to the first transmittance and a second basis weight corresponding to the second transmittance, by using predetermined determination criteria of a plurality of determination criteria each representing a correspondence of transmittance calculated based on an amount of emission light and an amount of transmission light with a basis weight indicating a weight per unit area of the recording material; determining a type of the recording 
The primary reason for allowance of claims 11-15 is the inclusion of the limitations of a non-transitory recording medium storing a computer readable basis weight-deriving program for an image forming apparatus that include the basis weight-deriving program causing a hardware processor that controls an operation of the image forming apparatus to execute: calculating a first transmittance based on an amount of first emission light obtained when the first emission light having a first wavelength is emitted toward a paper feed path for transporting a recording material in the image forming apparatus, and an amount of first transmission light obtained when the first emission light is transmitted through the recording material; calculating a second transmittance based on an amount of second emission light obtained when the second emission light, which has a second wavelength different in length from the first wavelength, is emitted toward the paper feed path, and an amount of second transmission light obtained when the second emission light is transmitted through the recording material; deriving a first basis weight corresponding to the first transmittance and a second basis weight corresponding to the second transmittance, by using predetermined determination criteria of a plurality of determination criteria each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9 March 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853